Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 and 10/23/20 is being considered by the examiner.
Response to Amendments
Applicant's submission dated 11/20/20 has been entered. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative, David K. Cole, on 2/18/21 and 2/25/21. 
The application has been amended as follows: 
1.	(Currently amended) A display, comprising:
			a plurality of pixels; 
			a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises:
				an array of light sources that are configured to emit light and that are arranged in a plurality of respective cells, wherein the array of light sources is formed in a plane; and
				a reflector that reflects the light through the plurality of pixels from the light sources, wherein the reflector has a plurality of cross-sectional profiles in each cell, [[and]] wherein each cross-sectional profile has a portion that is selected from the group consisting of:  a parabolic portion and an elliptical portion, wherein each of the cross-sectional profiles are defined by an axis of symmetry that is oriented substantially parallel to the plane so that more of the light from the light sources is directed toward edges of the cells than toward centers of the cells;
				a light diffuser layer interposed between the light sources and the array plurality of pixels; 
				an angularly dependent filter interposed between the light diffuser layer and the light sources; and
			 	a layer of photoluminescent material, wherein the light diffuser layer is interposed between the layer of photoluminescent material and light sources

13.	(Currently amended) A display, comprising:
			an array of pixels; and
			a backlight configured to produce backlight illumination for the array of pixels, wherein the backlight comprises:
				a reflector forming a two-dimensional array of light-emitting diode cells in a plane, wherein each of the light-emitting diode cells , wherein the 
each of the parabolic cross-sectional profilesare defined by an axis of symmetry that [[are]] is oriented substantially parallel to the plane so that more of the light from the light-emitting diodes is directed toward edges of the light-emitting diode cells than toward centers of the light-emitting diode cells 
				a light diffuser layer interposed between the array of pixels and the array of light-emitting diodes; and
			a coating on the light-diffuser layer that forms a thin-film interference filter that has an angularly dependent transmission.


			an array of pixels;
			a backlight configured to produce backlight illumination for the array of pixels, wherein the backlight comprises:
				a two-dimensional array of light-emitting diodes that are configured to emit light and that are arranged in a two-dimensional array of respective cells, wherein the two-dimensional array of light-emitting diodes is formed in a plane; and
				a reflector that reflects light through the array of pixels from the light-emitting diodes, wherein the reflector has cross-sectional profiles in each cell, including edge-to-edge cross-sectional profiles and corner-to-corner cross-sectional profiles, wherein the edge-to-edge cross-sectional profiles have a first elliptical shape and the corner-to-corner cross-sectional profiles have a second elliptical shape, wherein each of the cross-sectional profiles are defined by an axis of symmetry that is substantially parallel to the plane so that more of the light from the light-emitting diodes is directed toward edges of the cells than toward centers of the cells, and wherein the first elliptical shape is different from the second elliptical shape; 
				a light diffuser layer interposed between the array of pixels and the array of light-emitting diodes; and
			a coating on the light-diffuser layer that forms a thin-film interference filter that has an angularly dependent transmission, wherein the reflector comprises a layer selected from the group consisting of:  a layer having a stack of dielectric layers forming a thin-film interference mirror and a glossy white layer.

22.	(Currently amended) A display, comprising:
			pixels configured to display images; and
			a backlight configured to produce backlight illumination for the pixels, wherein the backlight comprises:
				a two-dimensional array of light-emitting diode cells each of , wherein the two-dimensional array of light-emitting diode cells is formed in a plane; 
				a reflector with a curved cross-sectional profile having a selected one of a parabolic shape and an elliptical shape, wherein the reflector reflects light through the array of pixels from the light-emitting diodes, wherein the cross-sectional profile are defined by an axis of symmetry that is substantially parallel to the plane so that the more of the light from the light-emitting diodes is directed toward the edges of the cells than toward the centers of the cells;
				a microlens array layer between the pixels and the two-dimensional array of light-emitting diode cells; 
				a light diffuser layer between the two-dimensional array of light-emitting diode cells and the microlens array layer; and
			a phosphor layer, wherein the light diffuser layer is interposed between the phosphor layer and the two-dimensional array of light-emitting diode cells
Allowable Subject Matter
Claims 1-3, 5-13, 15-20, 22, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a display comprising a reflector having a plurality of cross-sectional profiles in each cell, wherein each cross-sectional profile has a portion that is selected from the group consisting of a parabolic portion and an elliptical portion, wherein each of the cross-sectional profiles are defined by an axis of symmetry that is oriented substantially parallel to the plane of the array of light sources so that more of the light from the light sources is directed toward edges of the cells than toward centers of the cells.

Independent claims 13, 20 and 22 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875